                            Case 18-12635-LSS             Doc 290       Filed 01/18/19        Page 1 of 2


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                           Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                                   Case No. 18-12635 (LSS)

                                               Debtors.                   Jointly Administered

                                                                          RE: Docket Nos. 248 & 279

                           NOTICE OF (I) ENTRY OF CONFIRMATION ORDER,
                  (II) OCCURRENCE OF EFFECTIVE DATE, AND (III) RELATED BAR DATE

         PLEASE TAKE NOTICE THAT:
                1. Confirmation of the Plan. On January 4, 2019, the United States Bankruptcy Court
                for the District of Delaware (the “Court”) entered its Findings of Fact, Conclusions of Law,
                and Order (I) Approving Debtors’ (A) Disclosure Statement (B) Solicitation of Votes and
                Voting Procedures and (C) Form of Ballots, and (II) Confirming Joint Prepackaged Chapter
                11 Plan of Reorganization of David’s Bridal, Inc. and Its Affiliated Debtors [D.I. 279] (the
                “Confirmation Order”), which, among other things, confirmed the Proposed Joint
                Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, [D.I. 12] as
                amended by [D.I. 248] containing technical modifications (collectively, as confirmed, the
                “Plan”).2 Copies of the Confirmation Order and the Plan may be obtained free of charge at
                http://www.donlinrecano.com/davidsbridal.

                2. Effective Date. The Effective Date of the Plan occurred as of January 18, 2019. Each
                of the conditions precedent to the Effective Date has been satisfied or waived in accordance
                with the terms of the Plan.

                3. Bar Date for Professional Fee Claims. In accordance with Article II, Section 2.2 of
                the Plan, all final applications for Professional Fee Claims for services rendered in
                connection with the Chapter 11 Cases prior to and including the Effective Date shall be filed
                with the Court and served on the Reorganized Debtors, the U.S. Trustee, counsel for the
                Supporting Term Lenders, counsel for the Crossover Holder, counsel for the Supporting
                Noteholders, and such other Entities who are designated by the Bankruptcy Rules, the
                Confirmation Order, or other order of the Court no later than March 4, 2019, the date that is
                forty-five (45) days after the Effective Date. Any Holder of a Professional Fee Claim that
                does not file and serve such application by such date shall be forever barred from asserting
                such Professional Fee Claim against the Debtors, the Reorganized Debtors, or their
                respective properties, and such Professional Fee Claim shall be deemed discharged as of the
         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.
         2
              Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
01:24007312.1
              Confirmation Order.
01:24083955.2
                          Case 18-12635-LSS        Doc 290      Filed 01/18/19    Page 2 of 2


                Effective Date. Objections to any final applications for Professional Fee Claims must be
                filed and served on the Reorganized Debtors, counsel for the Supporting Term Lenders,
                counsel for the Crossover Holder, counsel for the Supporting Noteholders, and the requesting
                party no later than twenty-one (21) calendar days after the filing of such final fee
                application with respect to such Professional Fee Claim.
                4. Binding Effect. Effective as of the Effective Date, except as expressly provided in the
                Plan or the Confirmation Order, the Plan (including the Plan Documents and the exhibits
                thereto) and the Confirmation Order are binding on: (i) the Debtors; (ii) the Reorganized
                Debtors; (iii) all parties in interest, Holders of Claims against and Equity Interests in the
                Debtors, whether or not such Claims or Equity Interests are Impaired under the Plan and
                whether or not, if Impaired, such Holders of Claims or Equity Interests accepted the Plan;
                (iv) each person acquiring property under the Plan; (v) each counterparty to an Executory
                Contract or Unexpired Lease of any of the Debtors; (vi) any Person or Entity making an
                appearance in the Chapter 11 Cases or any other Person in the Chapter 11 Cases; and (vii) the
                successors and assigns of all of the above-listed entities.
                5. Further Notice. Any party who wishes to receive notice of pleadings filed in the
                Chapter 11 Cases following the occurrence of the Effective Date must request such notice
                under Bankruptcy Rule 2002. Unless service is required by the Bankruptcy Rules or the
                Local Rules, parties who previously requested notice pursuant to Bankruptcy Rule 2002 will
                not continue to receive notice unless a renewed request for notice under Bankruptcy Rule
                2002 is made.
                Dated: January 18, 2019
                       Wilmington, Delaware
                 /s/ Jaime Luton Chapman
                 YOUNG CONAWAY STARGATT &                       DEBEVOISE & PLIMPTON LLP
                 TAYLOR, LLP                                    M. Natasha Labovitz (admitted pro hac vice)
                 Robert S. Brady (No. 2847)                     Nick S. Kaluk, III (admitted pro hac vice)
                 Edmon L. Morton (No. 3856)                     Daniel E. Stroik (admitted pro hac vice)
                 Jaime Luton Chapman (No. 4936)                 919 Third Avenue
                 Tara C. Pakrouh (No. 6192)                     New York, New York 10022
                 Rodney Square                                  Tel: (212) 909-6000
                 1000 North King Street                         Fax: (212) 909-6836
                 Wilmington, Delaware 19801                     Email: nlabovitz@debevoise.com
                 Tel: (302) 571-6600                                   nskaluk@debevoise.com
                 Fax: (302) 571-1253                                   destroik@debevoise.com
                 Email: rbrady@ycst.com
                                                                -and-
                         emorton@ycst.com
                         jchapman@ycst.com                      DEBEVOISE & PLIMPTON LLP
                         tpakrouh@ycst.com                      Craig A. Bruens (admitted pro hac vice)
                                                                801 Pennsylvania Avenue N.W.
                                                                Washington, D.C. 20004
                                                                Tel: (202) 383-8000
                                                                Fax: (202) 383-8118
                                                                Email: cabruens@debevoise.com
                                                   Counsel for the Debtors

01:24007312.1
01:24083955.2
                                                            2
